 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 1 of 43 PageID #: 20



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


The Transparency Project,

           Plaintiff,

vs.
                                                    Case No. 4:20-cv-467
U.S. Department of Justice, National
Security Agency, Federal Bureau of
Investigation, Central Intelligence
Agency, and Office of the Director of
National Intelligence,

          Defendants



                            FIRST AMENDED COMPLAINT

        The Transparency Project (“Plaintiff”) brings this action against the U.S.

Department of Justice (“DOJ” or “Justice Department”), the National Security Agency

(“NSA”), the Federal Bureau of Investigation (“FBI”), the Central Intelligence Agency

(“CIA”), and the Office of the Director of National Intelligence (“DNI”) to compel

compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds

therefor, the Plaintiff alleges as follows:

                                  Jurisdiction and Venue

        1. This Court has jurisdiction under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1331.




                                              -1-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 2 of 43 PageID #: 21



       2. Venue is proper in this district because the Plaintiff is headquartered in Collin

County, Texas.

                                         Parties

       3. The Plaintiff is a Texas non-profit corporation headquartered in Plano, Texas.

       4. Defendant DOJ is a department of the United States Government. It has

possession, custody, and control of records to which the Plaintiff seeks access. DOJ is

headquartered at 950 Pennsylvania Avenue, NW, Washington, DC 20530-0001.

       5. Defendant NSA is an agency of the United States Government. It has

possession, custody, and control of records to which the Plaintiff seeks access. DOJ is

headquartered at 9800 Savage Rd., Ft. George G. Meade MD 20755-6000.

       6. Defendant FBI is an agency of the United States Government. It has possession,

custody, and control of records to which the Plaintiff seeks access. The FBI is

headquartered at 935 Pennsylvania Avenue NW, Washington, DC 20535.

       7. Defendant CIA is an agency of the United States Government. It has possession,

custody, and control of records to which the Plaintiff seeks access. The CIA is

headquartered in Langley, Virginia.

       8. Defendant ODNI is an agency of the United States Government. It has

possession, custody, and control of records to which the Plaintiff seeks access. The ODNI

is headquartered in Washington, D.C.

                                   Statement of Facts

       9. On October 26, 2018, the Plaintiff submitted a FOIA request to various




                                           -2-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 3 of 43 PageID #: 22



components of DOJ via electronic submission. A true and correct copy of that FOIA

request is attached as Exhibit 1 and incorporated herein by reference. The Plaintiff

requested the opportunity to view the following:

       (a) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Imran Awan.

       (b) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Abid Awan.

       (c) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Jamal Awan.

       (d). Documents, files, records, and communications (regardless of electronic,
       paper or other format) referencing Hina Alvi.

       (e) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Rao Abbas.

       (f) From the National Security Division only, I request documents, files, records,
       and communications (regardless of electronic, paper or other format) referencing
       Seth Conrad Rich or “Seth Rich,” who is deceased.

To date, only the Federal Bureau of Investigation has responded substantively.

       10. On October 29, 2018, the Plaintiff submitted a FOIA request to the National

Security Agency. A true and correct copy of that FOIA request is attached as Exhibit 2

and incorporated herein by reference. The Plaintiff requested the opportunity to view the

following:

       (a) All correspondence received from or sent to any member of Congress (or
       anyone representing a member of Congress or Congressional committee) since
       January 1, 2016 regarding or referencing Seth Conrad Rich.

       (b) All correspondence received from or sent to any member of Congress (or
       anyone representing a member of Congress or Congressional committee) since
       January 1, 2016 regarding or referencing Julian Assange.



                                           -3-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 4 of 43 PageID #: 23




      (c) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Wikileaks.

      (d) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Kim Dotcom.

      (e) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Aaron Rich.

      (f) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Shawn Lucas.

      (g) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Kelsey Mulka.

      (h) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Imran Iwan.

      (i) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Abid Awan.

      (j) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Jamal Awan.

      (k) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Hina Alvi.

      (l) All correspondence received from or sent to any member of Congress (or
      anyone representing a member of Congress or Congressional committee) since
      January 1, 2016 regarding or referencing Rao Abbas.

As of this date, the NSA has not responded to the request in any way.



                                          -4-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 5 of 43 PageID #: 24



      11. On May 28, 2020, the Plaintiff submitted a FOIA request to the Central

Intelligence Agency. A true and correct copy of that FOIA request is attached as Exhibit

3 and incorporated herein by reference. The Plaintiff requested the opportunity to view

the following:

      (a) I request the opportunity to view all metadata, communications (internal or
      external), records, documents, reports or other evidence regarding whether the
      CIA, its Directorate of Digital Innovation, or any of the CIA’s foreign or domestic
      affiliates, agents, employees or contractors played a role in inserting Russian
      “fingerprints” (e.g., “COZY BEAR” or “FANCY BEAR”) into data from the 2016
      Data Breach. In other words, the CIA should produce all evidence indicating
      whether the CIA, its Directorate of Digital Innovation or any of the CIA’s foreign
      or domestic affiliates, agents, employees or contractors inserted or fabricated
      evidence to make it appear that Russians or other third parties were responsible for
      the 2016 Data Breach. This includes, for example, any and all evidence that the
      Directorate of Digital Innovation created or operated the “Guccifer 2.0” or
      “DCLeaks” profiles or any other online profile used to promote or distribute data
      from the 2016 Data Breach.

      (b) I request the opportunity to view all tangible evidence indicating whether the
      2016 Data Breach was the result of (1) outside forces (e.g., Russian agents,
      Pakistani agents, etc.) who hacked the servers from a remote location or (2) an
      individual or individuals who were present at or inside DNC facilities and copied
      the data onto a storage device. If, for example, the CIA obtained any
      communications between Seth Rich and Julian Assange or Wikileaks (e.g., from
      the National Security Agency, the United Kingdom’s Government
      Communications Headquarters, or any other person or entity), then those
      communications should be produced. If the CIA has any evidence whatsoever that
      the DNC servers were hacked externally or that DNC data was leaked from an
      internal source, that evidence should be produced.

      (c) Former CIA Director John Brennan testified that in the summer of 2016, he
      convened a task force / working group involving the CIA, NSA and FBI to
      investigate intelligence showing contact between Russian officials and Trump
      affiliates. I wish to view all documents, records, and/or communications that (1)
      identify the name and agency affiliation of each member of the task force /
      working group as well as (2) the dates that each such person began and ceased
      working with the group. I also wish to view all documents, records, and/or
      communications indicating whether the task force / working group fabricated or



                                          -5-
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 6 of 43 PageID #: 25



    attempted to fabricate evidence of collusion between Donald Trump (or his
    presidential campaign) and Russian officials. If, for example, individuals from the
    task force tried to create the false impression that Trump campaign officials were
    acting at the behest of Russian officials, any and all evidence of that should be
    produced.

    (d) For the period from January 20, 2009 until the present, I wish to see all
    documents, records, communications, and guidelines reflecting any plans or
    efforts by the CIA to gain, cultivate or exercise influence over any U.S. journalist
    or journalism entity. This request includes, but is not limited to, documents or
    communications that reflect an attempt to insert CIA personnel, contractors, or
    allies into U.S. media companies. This request further includes, but is not limited
    to, documents reflecting payments (direct or indirect) to U.S. journalists or
    journalism entities.

    (e) For the period from January 20, 2009 until the present, I wish to see all
    documents, records, communications, and guidelines reflecting any plans or
    efforts by the CIA to gain, cultivate or exercise influence over any U.S. social
    media company (e.g., Facebook or Twitter) for purposes of influencing its
    algorithms or the prevalence of (1) particular posts or publications or (2) particular
    types of posts or publications. This request includes, but is not limited to,
    documents or communications that reflect an attempt to insert CIA personnel,
    contractors, or allies into such a company.

    (f) For the period from January 20, 2009 until the present, I wish to see all
    documents, records, communications, and guidelines reflecting any plans or
    efforts by the CIA to gain, cultivate or exercise influence over any U.S. search
    engine company (e.g., Google) for purposes of influencing its algorithms or the
    prevalence of search results. This request includes, but is not limited to,
    documents or communications that reflect an attempt to insert CIA personnel,
    contractors, or allies into such a company.

    (g) For the period from January 20, 2009 until the present, I wish to see all
    documents, records, communications, and guidelines reflecting any plans or
    efforts by the CIA to surveil journalists and/or journalism companies in the United
    States. This request includes, but is not limited to, (1) plans or efforts to hack into
    the computer systems, online accounts, or electronic devices of journalists or
    journalism companies in the United States, and (2) any documents, records, or
    communications obtained as a result of such hacking efforts. This request further
    includes, but is not limited to, documents, records, or communications identifying
    (1) the CIA affiliates, agents, employees or contractors involved in such activities,
    and (2) the targets of any such activities.



                                         -6-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 7 of 43 PageID #: 26




      (h) For the period from January 20, 2009 until the present, I wish to see all
      documents, records, communications, and guidelines reflecting any plans or
      efforts by the CIA to influence the contents of any entertainment production in the
      United States, e.g., movies, television programs, radio programs, podcasts, Netflix
      productions, etc.

As of this date, the CIA has not produced any responsive documents.

      12. On June 5, 2020, the Plaintiff submitted a FOIA request to the Office of the

Director of National Intelligence. A true and correct copy of that FOIA request is

attached as Exhibit 4 and incorporated herein by reference. The Plaintiff requested the

opportunity to view the following:

      (a) I request the opportunity to view all tangible evidence indicating whether the
      2016 Data Breach was the result of (1) outside forces (e.g., Russian agents,
      Pakistani agents, etc.) who hacked the servers from a remote location or (2) an
      individual or individuals who were present at or inside DNC facilities and copied
      the data onto a storage device. If, for example, ODNI possesses any
      communications between Seth Rich and Julian Assange or Wikileaks (e.g., from
      the National Security Agency, the United Kingdom’s Government
      Communications Headquarters, or any other person or entity), then those
      communications should be produced. If the ODNI has any evidence whatsoever
      that the DNC servers were hacked externally or that DNC data was leaked from an
      internal source, that evidence should be produced.

      (b) Former CIA Director John Brennan testified that in the summer of 2016, he
      convened a task force / working group involving the CIA, NSA and FBI to
      investigate intelligence showing contact between Russian officials and Trump
      affiliates. I wish to view all documents, records, and/or communications that (1)
      identify the name and agency affiliation of each member of the task force /
      working group as well as (2) the dates that each such person began and ceased
      working with the group. I also wish to view all documents, records, and/or
      communications indicating whether the task force / working group fabricated or
      attempted to fabricate evidence of collusion between Donald Trump (or his
      presidential campaign) and Russian officials. If, for example, individuals from the
      task force tried to create the false impression that Trump campaign officials were
      acting at the behest of Russian officials, any and all evidence of that should be
      produced.



                                          -7-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 8 of 43 PageID #: 27




       (c) All data, documents, records, or communications (electronic or otherwise)
       created, received or obtained since January 1, 2016 that discuss or reference Seth
       Conrad Rich (“Seth Rich”) or Aaron Nathan Rich (“Aaron Rich”).

       (d) All data, documents, records, or communications regarding any person or
       entity’s attempt to hack into Seth Rich’s electronic or internet accounts (e.g.,
       email) after his death.

       (e) All data downloaded from all electronic devices that belonged to Seth Rich as
       well as all data, documents, records or communications indicating how the devices
       were obtained and who was responsible for downloading the information.

       (f) All data, documents, communications, records or other evidence indicating
       whether Seth Rich, Aaron Rich, or any other person or persons were involved in
       transferring data from the Democratic National Committee to Wikileaks in 2016,
       either directly or through intermediaries. This request includes, but is not limited
       to, any reports from CrowdStrike, Inc..

       (g) All documents, records, or communications exchanged with Congress or any
       other government agencies (or representatives of such agencies) since January 1,
       2016 regarding (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's
       involvement in transferring data from the Democratic National Committee to
       Wikileaks.

Thus far ODNI has not produced any responsive documents.

       13. On June 11, 2020, the Plaintiff submitted a FOIA request to the FBI. A true

and correct copy of that FOIA request is attached as Exhibit 5 and incorporated herein by

reference. The Plaintiff requested the opportunity to view the following:

       (a) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Imran Awan.

       (b) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Abid Awan.

       (c) Documents, files, records, and communications (regardless of electronic, paper
       or other format) referencing Jamal Awan.




                                           -8-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 9 of 43 PageID #: 28



      (d) Documents, files, records, and communications (regardless of electronic, paper
      or other format) referencing Hina Alvi.

      (e) Documents, files, records, and communications (regardless of electronic, paper
      or other format) referencing Rao Abbas.

As of this date, the FBI has not produced any responsive documents.

      14. On June 11, 2020, the Plaintiff submitted a FOIA request to six components of

the Department of Justice, namely the Office of Attorney General, National Security

Division, Criminal Division, Office of Legislative Affairs, the Executive Office of U.S.

Attorneys, and the FBI. A true and correct copy of that FOIA request is attached as

Exhibit 6 and incorporated herein by reference. The Plaintiff requested the opportunity to

view the following:

      (a) Any and all records related to any investigations or preliminary investigations
      involving former congressional IT support staffers Abid Awan, Imran Awan,
      Jamal A wan, and Hina R. Alvi. As part of this request, searches should of records
      [ sic] should include, but not be limited to, the FBI automated indices, its older
      manual indices, and its Electronic Surveillance (EL SUR) Data Management
      System (EDMS), as well as cross-referenced files.

      (b) Any and all records of communication sent to or from FBI employees, officials
      or contractors involving the subjects in [the item above].

As of this date, no responsive records have been produced.

      15. On June 12, 2020, the Plaintiff submitted a FOIA request to the National

Security Agency. A true and correct copy of that FOIA request is attached as Exhibit 7

and incorporated herein by reference. The Plaintiff’s requests included the following:

      (a) I request the opportunity to view all metadata, communications (internal or
      external), records, documents, reports or other evidence regarding whether the
      National Security Agency (“NSA”), the Central Intelligence Agency (“CIA”), any
      “Five Eyes” allies, and/or affiliates, agents, employees or contractors of those



                                           -9-
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 10 of 43 PageID #: 29



      agencies or any other government entity played a role in inserting Russian
      “fingerprints” (e.g., “COZY BEAR” or “FANCY BEAR”) into data from the 2016
      Data Breach. In other words, the NSA should produce all evidence indicating
      whether any U.S. Government or “Five Eyes” entities, affiliates, agents,
      employees or contractors inserted or fabricated evidence to make it appear that
      Russians or other third parties were responsible for the 2016 Data Breach. This
      includes, for example, any and all evidence that U.S. Government or “Five Eyes”
      entity, affiliate, agent, employee, or contractor created or operated the “Guccifer
      2.0” or “DCLeaks” profiles or any other online profile used to promote or
      distribute data from the 2016 Data Breach.

      (b) I request the opportunity to view all tangible evidence reflecting the person,
      persons, or entities involved in 2016 Data Breach. This request includes, but is not
      limited to, evidence indicating whether the breach was the result of (1) outside
      forces (e.g., Russian agents, Pakistani agents, etc.) who hacked the servers from a
      remote location or (2) an individual or individuals who were present at or inside
      DNC facilities and copied the data onto a storage device. If, for example, NSA
      intercepted or obtained any communications between Seth Rich and Julian
      Assange or Wikileaks (e.g., from the United Kingdom’s Government
      Communications Headquarters, or any other person or entity), then those
      communications should be produced. If the NSA has any evidence whatsoever that
      the DNC servers were hacked externally or that DNC data was leaked from an
      internal source, that evidence should be produced.

      I request the opportunity to view all communications exchanged (either directly or
      indirectly) between Seth Conrad Rich (“Seth Rich”) and/or Aaron Nathan Rich
      (“Aaron Rich”) and the following: Julian Assange, Wikileaks, and/or any agents
      or representatives of Wikileaks.

As of this date, no responsive documents have been produced.

      16. On June 12, 2020, the Plaintiff submitted a FOIA request to the FBI and the

Justice Department’s National Security Division. A true and correct copy of that FOIA

request is attached as Exhibit 8 and incorporated herein by reference. The letter quoted a

60 Minutes interview of Asst. Attorney General Bill Demers and requested the following:

      (a) All documents, records, communications, and other tangible evidence
      supporting Gen. Demers’s claims to 60 minutes above, i.e., about Russian
      involvement in obtaining the DNC emails in 2016.



                                          - 10 -
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 11 of 43 PageID #: 30




      (b) All documents, records, communications, and other tangible evidence relied on
      by Gen. Demers, Adam Hickey, Sean Newell, and Heather Alpino in support of
      their conclusions that Russians were responsible for obtaining the DNC emails in
      2016.

      (c) All documents, records, communications, and other tangible evidence in the
      possession or control of the National Security Division concerning Seth Conrad
      Rich and/or Aaron Nathan Rich.

      (d) All documents, records, communications, and other tangible evidence in the
      possession or control of the National Security Division concerning other entities or
      individuals who may have played a role in stealing, hacking, leaking or improperly
      obtaining the DNC emails in 2016.

      (e) All documents, records, communications, and other tangible evidence in the
      possession or control of the National Security Division indicating whether the
      DNC emails were hacked externally, leaked from a source inside the DNC, or
      otherwise transmitted to third parties such as Wikileaks. If there was one or more
      than one instance of hacking, leaking, or other unauthorized transmission of DNC
      emails in 2016, please provide details for each such incident, e.g., the dates,
      persons and entities involved, the data that was hacked, leaked, or otherwise
      transmitted, and the means by which it was hacked, leaked, or transmitted.

      (f) All documents, records, communications, and other tangible evidence in the
      possession or control of the National Security Division or the FBI regarding
      whether Debbie Wasserman-Shultz or any other member of Congress was
      blackmailed or extorted, whether directly or indirectly, as a result of information
      procured by any of the following: Imran Awan, Abid Awan, Jamal Awan, Hina
      Alvi, Rao Abbas, or anyone affiliated with the government of Pakistan.

As of this date, no responsive records have been produced.

      17. On June 18, 2020 the Plaintiff submitted a FOIA request to the CIA, FBI,

Justice Department, and the National Security Agency. A true and correct copy of that

FOIA request is attached as Exhibit 9 and incorporated herein by reference. The letter

included the following requests:

      (a) I request the opportunity to view all documents, records, communications



                                          - 11 -
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 12 of 43 PageID #: 31



      and/or other tangible evidence reflecting or pertaining to surveillance of Edward
      Butowsky of Texas or Matt Couch of Arkansas. The term “surveillance” includes,
      but is not limited to, any attempt to hack into the computers, phones, other
      electronic devices, and/or online accounts of Mr. Butowsky or Mr. Couch. If any
      information obtained by surveillance was relayed to third parties, that information
      should be produced for inspection.

      (b) I request the opportunity to view all documents, records, communications
      and/or other tangible evidence pertaining to whether former Central Intelligence
      Agency Director David Petraeus mishandled classified information or sold such
      information during his tenure as CIA director. This request includes, but is not
      limited to, documents, records, communications and/or other tangible evidence in
      the possession of the Office of the Inspector General of the CIA and/or the Office
      of the Intelligence Community Inspector General. This request further includes,
      but is not limited to, any draft indictments, draft arrest warrants, actual arrest
      warrants, and/or records of arrest.

Thus far, no responsive records have been produced.

      18. The Plaintiff alleges that career staff in the FBI, DOJ, CIA, NSA, and ODNI

are trying to conceal and delay production of records about Seth Rich, Russian

“hacking,” and Russian “collusion” until after the November 3, 2020 Presidential

election, namely because the records will reveal that (1) Special Counsel Robert

Mueller’s entire investigation of President Donald J. Trump was premised on fraud, and

(2) government officials aided and abetted that fraud and engaged in criminal misconduct

themselves. The foregoing agencies have previously deemed documents classified in

order to conceal government misconduct, and the Plaintiff expects them to do the same in

this case. Section 1.7 of Executive Order 13526, however, prohibits the use of

classification for purposes of concealing wrongdoing.




                                         - 12 -
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 13 of 43 PageID #: 32



                                        Count 1

                          (Violation of FOIA, 5 U.S.C. § 552)

      19. All prior paragraphs are incorporated herein by reference.

      20. The Plaintiff is being irreparably harmed by the Defendants' violations of

FOIA, and the Plaintiff will continue to be irreparably harmed unless the Defendants are

compelled to comply with FOIA.




                                          - 13 -
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 14 of 43 PageID #: 33



                                   Request for Relief

       21. The Plaintiff respectfully requests that the Court: (1) order the Defendants to

conduct a search for any and all records responsive to the Plaintiff's FOIA requests and

demonstrate that they employed search methods reasonably likely to lead to the discovery

of records responsive to the Plaintiff's FOIA request; (2) order the Defendants to produce,

by a date certain, any and all non-exempt records responsive to the Plaintiff's FOIA

requests and a Vaughn index of any responsive records withheld under claim of

exemption; (3) enjoin the Defendants from continuing to withhold any and all non-

exempt records responsive to the Plaintiff's FOIA requests; (4) grant the Plaintiff an

award of litigation costs reasonably incurred in this action pursuant to 5 U.S.C.

§552(a)(4)(E); and (5) grant the Plaintiff such other relief as the Court deems just and

proper.


                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Counsel for The Transparency Project




                                           - 14 -
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 15 of 43 PageID #: 34




                           Exhibit 1
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 16 of 43 PageID #: 35

                         THE TRANSPARENCY PROJECT
                                        P.O. Box 20753
                                   Brooklyn, New York 11202
                                        (979) 985-5289


  October 26, 2018


  Office of the Attorney General               Office of Legislative Affairs
  U.S. Department of Justice                   U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.                950 Pennsylvania Avenue, N.W.
  Washington, DC 20530-0001                    Washington, DC 20530-0001

  National Security Division                   Executive Office for U.S. Attorneys
  U.S. Department of Justice                   U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.                950 Pennsylvania Avenue, N.W.
  Washington, DC 20530-0001                    Washington, DC 20530-0001

  Criminal Division                            Federal Bureau of Investigation
  U.S. Department of Justice                   935 Pennsylvania Avenue, NW
  950 Pennsylvania Avenue, N.W.                Washington, D.C. 20535-0001
  Washington, DC 20530-0001

  Via electronic submission

  To Whom It May Concern:

          In 2017, the inspector general for the U.S. House of Representatives began
  investigating Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, and Rao Abbas
  regarding mishandling of computer systems and electronic equiment. See, e.g., Jenna
  Lifhits, “The IT guy and Wasserman Schultz,” June 15, 2018, The Weekly Standard,
  https://www.weeklystandard.com/jenna-lifhits/the-strange-case-of-debbie-wasserman-
  schulzs-it-guy. On behalf of The Transparency Project, and as permitted by the Freedom
  of Information Act, I request the following information from the respective entities to
  whom this letter is addressed:

      1. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Imran Awan.

      2. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Abid Awan.

      3. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Jamal Awan.

      4. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Hina Alvi.
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 17 of 43 PageID #: 36



      5. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Rao Abbas.

      6. From the National Security Division only, I request documents, files, records, and
         communications (regardless of electronic, paper or other format) referencing Seth
         Conrad Rich or “Seth Rich,” who is deceased.

  Each of the numbered items above should be considered a separate request.

          The Transparency Project is a nonprofit Texas corporation and intends to use all
  of the information requested above to educate the public about government misconduct,
  therefore I request a waiver of any fees. If charges will apply, please let me know the
  approximate amount of such charges in advance. I can be reached by email at
  tyclevenger@yahoo.com if you need additional information.

         Sincerely,



         Ty Clevenger
         Executive Director
         The Transparency Project
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 18 of 43 PageID #: 37




                           Exhibit 2
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 19 of 43 PageID #: 38

                         THE TRANSPARENCY PROJECT
                                         P.O. Box 20753
                                    Brooklyn, New York 11202
                                         (979) 985-5289



  October 29, 2018


  National Security Agency
  ATTN: FOIA Office
  9800 Savage Road, STE 6932
  Ft. George G. Meade, Maryland 20755-6932

         Re:     FOIA Request No. 102706B

  To Whom It May Concern:

          In response to the October 4, 2018 letter that I received regarding FOIA Request
  No. 102706B, I wish to submit a new FOIA request on behalf of The Transparency
  Project. In particular, I request:

      1. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Seth Conrad Rich.

      2. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Julian Assange.

      3. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Wikileaks.

      4. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Kim Dotcom.

     5. All correspondence received from or sent to any member of Congress (or anyone
        representing a member of Congress or Congressional committee) since January 1,
        2016 regarding or referencing Aaron Rich.

     6. All correspondence received from or sent to any member of Congress (or anyone
        representing a member of Congress or Congressional committee) since January 1,
        2016 regarding or referencing Shawn Lucas.

     7. All correspondence received from or sent to any member of Congress (or anyone
        representing a member of Congress or Congressional committee) since January 1,
        2016 regarding or referencing Kelsey Mulka.
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 20 of 43 PageID #: 39



     8. All correspondence received from or sent to any member of Congress (or anyone
        representing a member of Congress or Congressional committee) since January 1,
        2016 regarding or referencing Imran Iwan.

     9. All correspondence received from or sent to any member of Congress (or anyone
        representing a member of Congress or Congressional committee) since January 1,
        2016 regarding or referencing Abid Awan.

     10. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Jamal Awan.

     11. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Hina Alvi.

     12. All correspondence received from or sent to any member of Congress (or anyone
         representing a member of Congress or Congressional committee) since January 1,
         2016 regarding or referencing Rao Abbas.

  Each of the numbered items above should be considered a separate request.

          The Transparency Project is a nonprofit Texas corporation and intends to use all
  of the information requested above to educate the public about government misconduct,
  therefore I request a waiver of any fees. If charges will apply, please let me know the
  approximate amount of such charges in advance. I can be reached by email at
  tyclevenger@yahoo.com if you need additional information.

         Sincerely,



         Ty Clevenger
         Executive Director
         The Transparency Project
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 21 of 43 PageID #: 40




                           Exhibit 3
    Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 22 of 43 PageID #: 41

                              THE TRANSPARENCY PROJECT
                                                P.O. Box 20753
                                           Brooklyn, New York 11202
                                                (979) 985-5289


May 28, 2020

Information and Privacy Coordinator
Central Intelligence Agency
Washington, D.C. 20505
Fax: 703-613-3007

         Re: Freedom of Information Act Request

To Whom It May Concern:

        I write on behalf of the The Transparency Project (“TTP”), a nonprofit corporation
headquartered in Texas, to request information about the removal, transfer, copying or stealing of
data from Democratic National Committee (hereinafter “DNC”) computer servers in 2016, data
which was later published by Wikileaks.1 That event will hereinafter be referred to as the “2016
Data Breach.” I make these requests under the authority of the Freedom of Information Act, 5
U.S.C. § 552.
     1. I request the opportunity to view all metadata, communications (internal or external),
        records, documents, reports or other evidence regarding whether the CIA, its Directorate
        of Digital Innovation, or any of the CIA’s foreign or domestic affiliates, agents, employees
        or contractors played a role in inserting Russian “fingerprints” (e.g., “COZY BEAR” or
        “FANCY BEAR”) into data from the 2016 Data Breach. In other words, the CIA should
        produce all evidence indicating whether the CIA, its Directorate of Digital Innovation or
        any of the CIA’s foreign or domestic affiliates, agents, employees or contractors inserted
        or fabricated evidence to make it appear that Russians or other third parties were
        responsible for the 2016 Data Breach. This includes, for example, any and all evidence
        that the Directorate of Digital Innovation created or operated the “Guccifer 2.0” or
        “DCLeaks” profiles or any other online profile used to promote or distribute data from the
        2016 Data Breach.

     2. I request the opportunity to view all tangible evidence indicating whether the 2016 Data
        Breach was the result of (1) outside forces (e.g., Russian agents, Pakistani agents, etc.) who
        hacked the servers from a remote location or (2) an individual or individuals who were
        present at or inside DNC facilities and copied the data onto a storage device. If, for
        example, the CIA obtained any communications between Seth Rich and Julian Assange or
        Wikileaks (e.g., from the National Security Agency, the United Kingdom’s Government
        Communications Headquarters, or any other person or entity), then those communications
        should be produced. If the CIA has any evidence whatsoever that the DNC servers were


1
     The following terms or their derivatives are used interchangeably in this subpoena when referring to
     the movement of the relevant DNC data: leak, hack, remove, transfer, copy, or steal.
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 23 of 43 PageID #: 42




       hacked externally or that DNC data was leaked from an internal source, that evidence
       should be produced.

   3. Former CIA Director John Brennan testified that in the summer of 2016, he convened a
      task force / working group involving the CIA, NSA and FBI to investigate intelligence
      showing contact between Russian officials and Trump affiliates. I wish to view all
      documents, records, and/or communications that (1) identify the name and agency
      affiliation of each member of the task force / working group as well as (2) the dates that
      each such person began and ceased working with the group. I also wish to view all
      documents, records, and/or communications indicating whether the task force / working
      group fabricated or attempted to fabricate evidence of collusion between Donald Trump
      (or his presidential campaign) and Russian officials. If, for example, individuals from the
      task force tried to create the false impression that Trump campaign officials were acting at
      the behest of Russian officials, any and all evidence of that should be produced.

I also seek the following information on behalf of TTP as permitted by the Freedom of Information
Act:

   4. For the period from January 20, 2009 until the present, I wish to see all documents, records,
      communications, and guidelines reflecting any plans or efforts by the CIA to gain, cultivate
      or exercise influence over any U.S. journalist or journalism entity. This request includes,
      but is not limited to, documents or communications that reflect an attempt to insert CIA
      personnel, contractors, or allies into U.S. media companies. This request further includes,
      but is not limited to, documents reflecting payments (direct or indirect) to U.S. journalists
      or journalism entities.

   5. For the period from January 20, 2009 until the present, I wish to see all documents, records,
      communications, and guidelines reflecting any plans or efforts by the CIA to gain, cultivate
      or exercise influence over any U.S. social media company (e.g., Facebook or Twitter) for
      purposes of influencing its algorithms or the prevalence of (1) particular posts or
      publications or (2) particular types of posts or publications. This request includes, but is
      not limited to, documents or communications that reflect an attempt to insert CIA
      personnel, contractors, or allies into such a company.

   6. For the period from January 20, 2009 until the present, I wish to see all documents, records,
      communications, and guidelines reflecting any plans or efforts by the CIA to gain, cultivate
      or exercise influence over any U.S. search engine company (e.g., Google) for purposes of
      influencing its algorithms or the prevalence of search results. This request includes, but is
      not limited to, documents or communications that reflect an attempt to insert CIA
      personnel, contractors, or allies into such a company.

   7. For the period from January 20, 2009 until the present, I wish to see all documents, records,
      communications, and guidelines reflecting any plans or efforts by the CIA to surveil
      journalists and/or journalism companies in the United States. This request includes, but is
      not limited to, (1) plans or efforts to hack into the computer systems, online accounts, or
      electronic devices of journalists or journalism companies in the United States, and (2) any
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 24 of 43 PageID #: 43




       documents, records, or communications obtained as a result of such hacking efforts. This
       request further includes, but is not limited to, documents, records, or communications
       identifying (1) the CIA affiliates, agents, employees or contractors involved in such
       activities, and (2) the targets of any such activities.

   8. For the period from January 20, 2009 until the present, I wish to see all documents, records,
      communications, and guidelines reflecting any plans or efforts by the CIA to influence the
      contents of any entertainment production in the United States, e.g., movies, television
      programs, radio programs, podcasts, Netflix productions, etc.

TTP intends to use the requested information to educate the public about the prevalence of
misconduct in the CIA, therefore I request a waiver of any fees. If charges will apply, please let
me know the approximate amount of such charges in advance. I can be reached by email at
tyclevenger@yahoo.com if you need additional information.
       Sincerely,



       Ty Clevenger
       Executive Director
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 25 of 43 PageID #: 44




                           Exhibit 4
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 26 of 43 PageID #: 45

                        THE TRANSPARENCY PROJECT
                                         P.O. Box 20753
                                    Brooklyn, New York 11202
                                         (979) 985-5289


  June 11, 2020

  Federal Bureau of Investigation
  Attn: FOI/PA Request
  Record/Information Dissemination Section
  170 Marcel Drive
  Winchester, VA 22602-4843

  Via facsimile
  (540) 868-4997

  To Whom It May Concern:

          In 2017, the inspector general for the U.S. House of Representatives began
  investigating Imran Awan, Abid Awan, Jamal Awan, Hina Alvi, and Rao Abbas
  regarding mishandling of computer systems and electronic equiment. See, e.g., Jenna
  Lifhits, “The IT guy and Wasserman Schultz,” June 15, 2018, The Weekly Standard,
  https://www.weeklystandard.com/jenna-lifhits/the-strange-case-of-debbie-wasserman-
  schulzs-it-guy. On behalf of The Transparency Project, and as permitted by the Freedom
  of Information Act, I request the following information from the respective entities to
  whom this letter is addressed:

      1. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Imran Awan.

      2. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Abid Awan.

      3. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Jamal Awan.

      4. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Hina Alvi.

      5. Documents, files, records, and communications (regardless of electronic, paper or
         other format) referencing Rao Abbas.

  Each of the numbered items above should be considered a separate request. I particularly
  wish to know if any of the foregoing individuals provided any information technology
  services to the Democratic National Committee (“DNC”), and whether any of them
  mishandled data belonging to the DNC.

          The Transparency Project is a nonprofit Texas corporation and intends to use all
  of the information requested above to educate the public about government misconduct,
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 27 of 43 PageID #: 46



  therefore I request a waiver of any fees. If charges will apply, please let me know the
  approximate amount of such charges in advance. I can be reached by email at
  tyclevenger@yahoo.com if you need additional information.

         Sincerely,



         Ty Clevenger
         Executive Director
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 28 of 43 PageID #: 47




                           Exhibit 5
    Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 29 of 43 PageID #: 48

                              THE TRANSPARENCY PROJECT
                                                P.O. Box 20753
                                           Brooklyn, New York 11202
                                                (979) 985-5289


June 11, 2020

Ms. Patricia Gaviria
Director, Information Management Division
Office of the Director of National Intelligence
Washington, D.C. 20511

Via email
dni-foia@dni.gov

         Re: Freedom of Information Act Request

Ms. Gaviria:

        I write on behalf of the The Transparency Project (“TTP”), a nonprofit corporation
headquartered in Texas, to request information about the removal, transfer, copying or stealing of
data from Democratic National Committee (hereinafter “DNC”) computer servers in 2016, data
which was later published by Wikileaks.1 That event will hereinafter be referred to as the “2016
Data Breach.” I make these requests under the authority of the Freedom of Information Act, 5
U.S.C. § 552.
     1. I request the opportunity to view all tangible evidence indicating whether the 2016 Data
        Breach was the result of (1) outside forces (e.g., Russian agents, Pakistani agents, etc.) who
        hacked the servers from a remote location or (2) an individual or individuals who were
        present at or inside DNC facilities and copied the data onto a storage device. If, for
        example, ODNI possesses any communications between Seth Rich and Julian Assange or
        Wikileaks (e.g., from the National Security Agency, the United Kingdom’s Government
        Communications Headquarters, or any other person or entity), then those communications
        should be produced. If the ODNI has any evidence whatsoever that the DNC servers were
        hacked externally or that DNC data was leaked from an internal source, that evidence
        should be produced.

      2. Former CIA Director John Brennan testified that in the summer of 2016, he convened a
         task force / working group involving the CIA, NSA and FBI to investigate intelligence
         showing contact between Russian officials and Trump affiliates. I wish to view all
         documents, records, and/or communications that (1) identify the name and agency
         affiliation of each member of the task force / working group as well as (2) the dates that
         each such person began and ceased working with the group. I also wish to view all
         documents, records, and/or communications indicating whether the task force / working
         group fabricated or attempted to fabricate evidence of collusion between Donald Trump

1
     The following terms or their derivatives are used interchangeably in this subpoena when referring to
     the movement of the relevant DNC data: leak, hack, remove, transfer, copy, or steal.
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 30 of 43 PageID #: 49




         (or his presidential campaign) and Russian officials. If, for example, individuals from the
         task force tried to create the false impression that Trump campaign officials were acting at
         the behest of Russian officials, any and all evidence of that should be produced.

      3. All data, documents, records, or communications (electronic or otherwise) created,
         received or obtained since January 1, 2016 that discuss or reference Seth Conrad Rich
         (“Seth Rich”) or Aaron Nathan Rich (“Aaron Rich”).

      4. All data, documents, records, or communications regarding any person or entity’s attempt
         to hack into Seth Rich’s electronic or internet accounts (e.g., email) after his death.

      5. All data downloaded from all electronic devices that belonged to Seth Rich as well as all
         data, documents, records or communications indicating how the devices were obtained and
         who was responsible for downloading the information.

      6. All data, documents, communications, records or other evidence indicating whether Seth
         Rich, Aaron Rich, or any other person or persons were involved in transferring data from
         the Democratic National Committee to Wikileaks in 2016, either directly or through
         intermediaries. This request includes, but is not limited to, any reports from CrowdStrike,
         Inc..

      7. All documents, records, or communications exchanged with Congress or any other
         government agencies (or representatives of such agencies) since January 1, 2016 regarding
         (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in transferring data
         from the Democratic National Committee to Wikileaks.

TTP intends to use the requested information to educate the public about government
misconduct, therefore I request a waiver of any fees. If charges will apply, please let me know
the approximate amount of such charges in advance. I can be reached by email at
tyclevenger@yahoo.com if you need additional information.
         Sincerely,



         Ty Clevenger
         Executive Director




cc:      Mr. Bradley Brooker, Acting General Counsel
                ODNI
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 31 of 43 PageID #: 50




                           Exhibit 6
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 32 of 43 PageID #: 51

                        THE TRANSPARENCY PROJECT
                                         P.O. Box 20753
                                    Brooklyn, New York 11202
                                         (979) 985-5289


  June 11, 2020


  Office of the Attorney General                Office of Legislative Affairs
  U.S. Department of Justice                    U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.                 950 Pennsylvania Avenue, N.W.
  Washington, DC 20530-0001                     Washington, DC 20530-0001

  National Security Division                    Executive Office for U.S. Attorneys
  U.S. Department of Justice                    U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.                 950 Pennsylvania Avenue, N.W.
  Washington, DC 20530-0001                     Washington, DC 20530-0001

  Criminal Division                             Federal Bureau of Investigation
  U.S. Department of Justice                    935 Pennsylvania Avenue, NW
  950 Pennsylvania Avenue, N.W.                 Washington, D.C. 20535-0001
  Washington, DC 20530-0001

  Via electronic submission

  To Whom It May Concern:

         On November 7, 2018, Judicial Watch, Inc. filed suit for information that sought
  pursuant to the Freedom of Information Act (“FOIA”), namely the following:

     (1) Any and all records related to any investigations or preliminary investigations
         involving former congressional IT support staffers Abid Awan, Imran Awan,
         Jamal A wan, and Hina R. Alvi. As part of this request, searches should of records
         [ sic] should include, but not be limited to, the FBI automated indices, its older
         manual indices, and its Electronic Surveillance (EL SUR) Data Management
         System (EDMS), as well as cross-referenced files.

     (2) Any and all records of communication sent to or from FBI employees, officials or
         contractors involving the subjects in bullet item 1.

  See Judicial Watch, Inc. v. U.S. Department of Justice, Case No. 1:18-cv-02563
  (D.D.C.). As permitted by FOIA, and on behalf of the Transparency Project, I request the
  opportunity to view the same information, to include any information already provided to
  Judicial Watch.

          The Transparency Project is a nonprofit Texas corporation and intends to use all
  of the information requested above to educate the public about government misconduct,
  therefore I request a waiver of any fees. If charges will apply, please let me know the
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 33 of 43 PageID #: 52




  approximate amount of such charges in advance. I can be reached by email at
  tyclevenger@yahoo.com if you need additional information.

         Sincerely,



         Ty Clevenger
         Executive Director
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 34 of 43 PageID #: 53




                           Exhibit 7
    Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 35 of 43 PageID #: 54

                              THE TRANSPARENCY PROJECT
                                                P.O. Box 20753
                                           Brooklyn, New York 11202
                                                (979) 985-5289


June 12, 2020

National Security Agency
FOIA Requester Service Center
9800 Savage Road, Suite 6932
Ft. George G. Meade, MD 20755-6932
foiarsc@nsa.gov

         Re: Freedom of Information Act Request

To Whom It May Concern:

        I write on behalf of The Transparency Project (“TTP”), a nonprofit corporation
headquartered in Texas, to request information about the removal, transfer, copying or stealing of
data from Democratic National Committee (hereinafter “DNC”) computer servers in 2016, data
which was later published by Wikileaks.1 That event will hereinafter be referred to as the “2016
Data Breach.” I make these requests under the authority of the Freedom of Information Act, 5
U.S.C. § 552.
     1. I request the opportunity to view all metadata, communications (internal or external),
        records, documents, reports or other evidence regarding whether the National Security
        Agency (“NSA”), the Central Intelligence Agency (“CIA”), any “Five Eyes” allies, and/or
        affiliates, agents, employees or contractors of those agencies or any other government
        entity played a role in inserting Russian “fingerprints” (e.g., “COZY BEAR” or “FANCY
        BEAR”) into data from the 2016 Data Breach. In other words, the NSA should produce
        all evidence indicating whether any U.S. Government or “Five Eyes” entities, affiliates,
        agents, employees or contractors inserted or fabricated evidence to make it appear that
        Russians or other third parties were responsible for the 2016 Data Breach. This includes,
        for example, any and all evidence that U.S. Government or “Five Eyes” entity, affiliate,
        agent, employee, or contractor created or operated the “Guccifer 2.0” or “DCLeaks”
        profiles or any other online profile used to promote or distribute data from the 2016 Data
        Breach.

     2. I request the opportunity to view all tangible evidence reflecting the person, persons, or
        entities involved in 2016 Data Breach. This request includes, but is not limited to, evidence
        indicating whether the breach was the result of (1) outside forces (e.g., Russian agents,
        Pakistani agents, etc.) who hacked the servers from a remote location or (2) an individual
        or individuals who were present at or inside DNC facilities and copied the data onto a
        storage device. If, for example, NSA intercepted or obtained any communications between
        Seth Rich and Julian Assange or Wikileaks (e.g., from the United Kingdom’s Government

1
     The following terms or their derivatives are used interchangeably in this subpoena when referring to
     the movement of the relevant DNC data: leak, hack, remove, transfer, copy, or steal.
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 36 of 43 PageID #: 55




       Communications Headquarters, or any other person or entity), then those communications
       should be produced. If the NSA has any evidence whatsoever that the DNC servers were
       hacked externally or that DNC data was leaked from an internal source, that evidence
       should be produced.

   3. I request the opportunity to view all communications exchanged (either directly or
      indirectly) between Seth Conrad Rich (“Seth Rich”) and/or Aaron Nathan Rich (“Aaron
      Rich”) and the following: Julian Assange, Wikileaks, and/or any agents or representatives
      of Wikileaks.

The foregoing requests should be construed to cover all data, records, information, and tangible
evidence in the possession or control of NSA, including information that was originally obtained
by another entity such as the United Kingdom’s Government Communications Headquarters.

        TTP intends to use the requested information to educate the public about the prevalence
of misconduct in the CIA, therefore I request a waiver of any fees. If charges will apply, please
let me know the approximate amount of such charges in advance. I can be reached by email at
tyclevenger@yahoo.com if you need additional information.
       Sincerely,



       Ty Clevenger
       Executive Director
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 37 of 43 PageID #: 56




                           Exhibit 8
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 38 of 43 PageID #: 57

                        THE TRANSPARENCY PROJECT
                                        P.O. Box 20753
                                   Brooklyn, New York 11202
                                        (979) 985-5289


  June 15, 2020

  FOIA Initiatives Coordinator
  National Security Division
  U.S. Department of Justice
  950 Pennsylvania Avenue, N.W.
  Room 6150
  Washington, D.C. 20530-0001

  Via email
  nsdfoia@usdoj.gov

  Federal Bureau of Investigation
  Attn: FOI/PA Request
  Record/Information Dissemination Section
  170 Marcel Drive
  Winchester, VA 22602-4843

  Via facsimile
  (540) 868-4997

  To Whom It May Concern:

         On or about November 23, 2019, an interview of Asst. Attorney General Bill
  Demers of the National Security Division was broadcast by CBS’s 60 Minutes news
  magazine. See “Trump DOJ official on 2016 Russian election hack: ‘They were certainly
  looking to hurt Hillary Clinton.’” https://www.cbsnews.com/news/trump-doj-official-on-
  2016-russian-election-hack-they-were-certainly-looking-to-hurt-hillary-clinton-60-
  minutes/. In the interview with correspondent Bill Whitaker, Gen. Demers alleged that
  Russians hacked into Democratic National Committee servers in 2016 for the purpose of
  hurting presidential candidate Hillary Clinton.

         During one clip of the interview, an announcer elaborated on the supporting
  evidence that the National Security Division claimed to have in its possession:

         Assistant Attorney General John Demers runs the division, along with deputies
         Adam Hickey and Sean Newell. DOJ attorney, Heather Alpino, worked with
         special counsel Mueller on the Russian indictments. All have access to the
         underlying intelligence, and have no doubt the Russians interfered in the 2016
         election.

  The clip was followed by an exchange between Mr. Whitaker and Gen. Demmers:

         Bill Whitaker: This really happened.
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 39 of 43 PageID #: 58



         John Demers: Yes. That really happened. And we believe that if we had to we
         could prove that in court tomorrow using only admissible, non-classified evidence
         to 12 jurors.

         Bill Whitaker: Do you ever expect to get the 12 Russian officials to trial?

         John Demers: I would be surprised. But the purpose of the indictment isn't just
         that, although that's certainly one of the purposes. The purpose of this kind of
         indictment is even to educate the public. For a legal document, the 29-page
         indictment is a page-turner. It details how U.S. intelligence agencies tracked each
         defendant's actions, sometimes by the keystroke, revealing the fictitious names
         and phony emails used to infiltrate the Democrats' computers, and tracing the
         stolen data on its circuitous route from Washington, D.C. to Moscow.

         Bill Whitaker: The information in the indictment is very detailed. You have
         descriptions of the Russian agents typing into their computers.

         John Demers: Obviously I can't go into too much detail because I don't wanna
         reveal investigative methods. But the insight here is that behind every one of
         those keyboards is not an IP address. It's a human being.

  On behalf of The Transparency Project, and as permitted by the Freedom of Information
  Act, I request the opportunity to view the following:

     (a) All documents, records, communications, and other tangible evidence supporting
         Gen. Demers’s claims to 60 minutes above, i.e., about Russian involvement in
         obtaining the DNC emails in 2016.

     (b) All documents, records, communications, and other tangible evidence relied on by
         Gen. Demers, Adam Hickey, Sean Newell, and Heather Alpino in support of their
         conclusions that Russians were responsible for obtaining the DNC emails in 2016.

     (c) All documents, records, communications, and other tangible evidence in the
         possession or control of the National Security Division concerning Seth Conrad
         Rich and/or Aaron Nathan Rich.

     (d) All documents, records, communications, and other tangible evidence in the
         possession or control of the National Security Division concerning other entities
         or individuals who may have played a role in stealing, hacking, leaking or
         improperly obtaining the DNC emails in 2016.

     (e) All documents, records, communications, and other tangible evidence in the
         possession or control of the National Security Division indicating whether the
         DNC emails were hacked externally, leaked from a source inside the DNC, or
         otherwise transmitted to third parties such as Wikileaks. If there was one or more
         than one instance of hacking, leaking, or other unauthorized transmission of DNC
         emails in 2016, please provide details for each such incident, e.g., the dates,
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 40 of 43 PageID #: 59




         persons and entities involved, the data that was hacked, leaked, or otherwise
         transmitted, and the means by which it was hacked, leaked, or transmitted.

     (f) All documents, records, communications, and other tangible evidence in the
         possession or control of the National Security Division or the FBI regarding
         whether Debbie Wasserman-Shultz or any other member of Congress was
         blackmailed or extorted, whether directly or indirectly, as a result of information
         procured by any of the following: Imran Awan, Abid Awan, Jamal Awan, Hina
         Alvi, Rao Abbas, or anyone affiliated with the government of Pakistan.

          The Transparency Project is a nonprofit Texas corporation and intends to use all
  of the information requested above to educate the public about government misconduct,
  therefore I request a waiver of any fees. If charges will apply, please let me know the
  approximate amount of such charges in advance. I can be reached by email at
  tyclevenger@yahoo.com if you need additional information.

         Sincerely,



         Ty Clevenger
         Executive Director
         The Transparency Project
Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 41 of 43 PageID #: 60




                           Exhibit 9
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 42 of 43 PageID #: 61

                          THE TRANSPARENCY PROJECT
                                            P.O. Box 20753
                                       Brooklyn, New York 11202
                                            (979) 985-5289



June 18, 2020

Information and Privacy Coordinator
Central Intelligence Agency
Washington, D.C. 20505

Director, Information Management Division
Office of the Director of National Intelligence
Washington, D.C. 20511

FOIA Initiatives Coordinator
National Security Division
U.S. Department of Justice
950 Pennsylvania Avenue, N.W., Room 6150
Washington, D.C. 20530-0001

Federal Bureau of Investigation
Attn: FOI/PA Request
Record/Information Dissemination Section
170 Marcel Drive
Winchester, VA 22602-4843

       Re: Freedom of Information Act Request

To Whom It May Concern:

       I write on behalf of the The Transparency Project (“TTP”), a nonprofit corporation
headquartered in Texas, to request information pursuant to the Freedom of Information Act, 5
U.S.C. § 552.
   1. I request the opportunity to view all documents, records, communications and/or other
      tangible evidence reflecting or pertaining to surveillance of Edward Butowsky of Texas or
      Matt Couch of Arkansas. The term “surveillance” includes, but is not limited to, any
      attempt to hack into the computers, phones, other electronic devices, and/or online accounts
      of Mr. Butowsky or Mr. Couch. If any information obtained by surveillance was relayed
      to third parties, that information should be produced for inspection.

   2. I request the opportunity to view all documents, records, communications and/or other
      tangible evidence pertaining to whether former Central Intelligence Agency Director David
      Petraeus mishandled classified information or sold such information during his tenure as
      CIA director. This request includes, but is not limited to, documents, records,
 Case 4:20-cv-00467-SDJ Document 5 Filed 07/20/20 Page 43 of 43 PageID #: 62




       communications and/or other tangible evidence in the possession of the Office of the
       Inspector General of the CIA and/or the Office of the Intelligence Community Inspector
       General. This request further includes, but is not limited to, any draft indictments, draft
       arrest warrants, actual arrest warrants, and/or records of arrest.

I have attached release authorizations from Mr. Butowsky and Mr. Couch. TTP intends to use the
requested information to educate the public about government misconduct, therefore I request a
waiver of any fees. If charges will apply, please let me know the approximate amount of such
charges in advance. I can be reached by email at tyclevenger@yahoo.com if you need additional
information.


       Sincerely,



       Ty Clevenger
       Executive Director
